Exhibit 16 April 5, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-0213 Ladies/Gentlemen: Squar, Milner, Peterson, Miranda & Williamson, LLP (the “Firm,” or “we”), has read the Form 8-K dated April 1, 2010 that is expected to be filed by Helix Wind, Corp. (the “Company”) on or about April 6, 2010 regarding their recent change in certifying accountant; such filing is hereinafter referred to as “the Form 8-K.” Except as explained below, we agree with the Company’s statements in the Form 8-K. We have no basis to agree or disagree with the statement that the Company’s Board of Directors approved (a) the decision to dismiss the Firm as the Company’s independent registered public accounting firm, or (b) the engagement of Anton & Chia, LLP (“Anton
